Citation Nr: 1203416	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond October 1, 2008, based on a need for convalescence following right knee surgery.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from March 2006 to April 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The Veteran testified before the undersigned at a November 2011 Video Conference hearing.  The hearing transcript is of record.  

The Board notes that the issue of an increased rating for the status post open reduction and internal fixation of the right tibia with hardware and scar, evaluated as 30 percent disabling from April 28, 2007 to December 13, 2007, as 30 percent disabling from October 1, 2008 to April 27, 2009, and as 40 percent disabling from September 1, 2009, was developed for appellate review, but the Veteran withdrew the issue from appellate consideration at the November 2011 hearing.  See 38 C.F.R. § 20.204 (2011).

The Veteran submitted additional evidence following his November 2011 hearing, which has not yet been considered by the RO.  However, the Veteran waived initial RO consideration of that evidence.

The Board notes that in his November 2011 statement, the Veteran, through his representative requested that the Veteran's eligibility for individual unemployability be granted as of October 1, 2008.  The issue of entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Service connection was granted for status post open reduction internal fixation of the right tibia with hardware and scar, with a 10 percent evaluation, effective April 28, 2007.

2.  A temporary total disability evaluation was assigned from December 13, 2007 to October 1, 2008, based on a need for convalescence following right knee surgery.

3.  A 30 percent evaluation was granted for status post open reduction internal fixation of the right tibia with hardware and scar, effective October 1, 2008

4.  A temporary total disability evaluation was assigned from April 27, 2009 to September 1, 2009, based on a need for convalescence following right knee surgery.

5.  A 30 percent evaluation was granted for status post open reduction internal fixation of the right tibia with hardware and scar, effective September 1, 2009.

6.  Entitlement to a total disability rating based on individual unemployability was granted, effective September 1, 2009.

7.  A 40 percent evaluation was granted for status post open reduction internal fixation of the right tibia with hardware and scar, effective September 1, 2009.

8.  The Veteran's right knee disability necessitated convalescence from October 1, 2008 to April 27, 2009.


CONCLUSION OF LAW

The criteria for a temporary total disability evaluation beyond October 1, 2008, and extending to April 27, 2009, based on postoperative convalescence following right knee surgery have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R §§ 3.159, 4.30 (2011).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months beyond the initial 3 months may be made under § 4.30(a)(1), (2), or (3) and extensions of 1 or more months up to a 6 month period may be made under § 4.30(a)(2) or (3).

Analysis

VA outpatient treatment records show that on December 14, 2007, the Veteran underwent a right knee arthroscopy, partial meniscectomy and removal of hardware.  On follow-up in February 2008, it was noted that he was still not fully weight-bearing on his right leg and that he continued to use crutches.  He was scheduled for a three-month follow-up appointment to assess his progress and discuss future surgeries.

A May 2008 statement from the Veteran's private physician, LS, MD, indicates that the Veteran was unable to return to work until further notice, and that he was scheduled for a follow-up appointment in four months.

During an August 2008 VA examination, the Veteran reported that he was unable to walk for more than twenty minutes, without resting, and that he had to take medication to sleep at night.  He also reported moderate to severe effects on daily activities from his right knee disability.

In a September 2008 statement, the Veteran reported that he was in constant pain, and that he had already had two surgeries, and would possibly be having two more.

VA outpatient treatment records show that in September 2008, a VA provider indicated that the Veteran was unable to work on his feet for any length of time.

In a September 2008 statement, the Veteran's representative reported that the Veteran was still wholly incapacitated by his right knee injury and was still pending additional surgery.  He also noted that the Veteran's condition precluded his ability to sustain employment.  The representative argued that the Veteran's providers at the VA Medical Center had been unwilling to provide more comprehensive medical assessments of his employability than what was included in the aforementioned September 2008 progress note.  As such, the representative requested that a more substantive evaluation from the Veteran's care providers regarding his ability to return to and maintain full-time employment be provided, prior to the expiration of his temporary total disability rating in effect at that time.  The record does not reflect that an examination was ever performed prior to the expiration of the Veteran's temporary total disability rating at the end of September 2008.

VA outpatient treatment records show that in September 2008, the Veteran was seen on follow-up in the orthopedic clinic for complaints of right knee pain.  An injection of corticosteroids (cortisone) was attempted, with only half of the medication being successfully administered.  He was scheduled for a follow-up in three months.  In November 2008, he was still complaining of chronic right knee pain, and reported that his last injection had only lasted for 48 hours.  

He was seen again in January 2009, complaining of severe right knee pain.  He reported that there was no effect from the cortisone injection, and that he was not moving much, and was only able to ambulate for one half hour before having to sit.  He also complained of pain in the right knee with weight bearing.  It was also noted that the Veteran had tried a knee brace, which was ineffective, that he was unable to do weight-bearing exercises, and unable to use an exercise bike because of knee pain.  He was scheduled for a follow-up visit in February 2009, to discuss additional surgery on the right knee, specifically, a high tibial osteotomy (HTO), anterior cruciate ligament (ACL) reconstruction and eventual autologous chondrocyte implantation (ACI) procedure.  Notes from February 2009 indicate that the Veteran was on disability and could not find a job.  He was living with his mother.  He complained of chronic right knee pain with activities.  It was also noted that his last steroid injection lasted for only three days, and that he was followed in the pain clinic for poor pain management issues.  It was recommended that he undergo a repeat MRI and CAT scan of the knee and to return for a follow-up in one month, after the tests.  

Notes from March 2009 indicate that the results from his recent MRI and CAT scan revealed that it was likely that the Veteran had started to develop early posttraumatic osteoarthritic changes in the knee.  The Veteran was really frustrated by his condition, and was looking for a surgical indication.  It was suggested that he have an arthroscopic evaluation of the knee to rule out tricompartmental changes, have the results from the bone marrow stimulation (BMS) of the medial cartilage defect assessed, and plan for a possible osteobiological intervention.  It was also indicated that the Veteran would also consent to have ACI harvesting.  Notes from April 2009 indicate that the Veteran was scheduled for a right knee arthroscopy on April 27, 2009.  See outpatient treatment records from the VA Medical Center in Boston, Massachusetts dated from September 2008 to April 2009.

In a March 2009 statement, LS, MD indicated that the Veteran had been seen in the orthopedic clinic, and would have to return for further evaluation and surgery.  He also noted that the Veteran could not work until further evaluation.

On April 27, 2009, the Veteran underwent an open reduction internal fixation of the right tibia, with hardware and residual scar.  His post-operative plan was to be admitted for 23 hours, with observation, and to be non-weight bearing and on crutches for four weeks, followed by physical therapy, with future plans for an anterior cruciate ligament reconstruction with allograft and medial compartment resurfacing arthroplasty.

A September 2009 Social Security Administration decision indicates that the Veteran was found to be disabled since May 1, 2006, due to his right knee disability and adjustment disorder.

In a December 2010 statement, JM, the Veteran's primary care physician at the VA outpatient clinic in Colchester, Vermont indicated that he had been treating the Veteran since June 2007, and opined that the Veteran had been unable to work due to ongoing problems with his service-connected right knee injury.  

The report from a January 2011 VA examination indicates that the Veteran had been unemployed since 2006 due to his right knee disability.

The evidence of record shows that from February 2008 to April 27, 2009, the Veteran was still in the process of convalescing from his right knee surgery in December 2007.  On follow-up in February 2008, he was still not fully weight-bearing, and continued to use crutches.  In May 2008, his physician stated that he was not able to return to work for at least another four months.  On VA examination in August 2008, he reported that he was only able to walk for twenty minutes, before having to rest, and that he had to take medication to sleep at night.  On follow-up in September 2008, he was still in constant pain, and a VA provider stated that he was not able to work on his feet for any length of time.  From September to November 2008, he continued to report severe, constant right knee pain, and also reported that cortisone injections were ineffective.  In January 2009, he reported that he was not moving much, that he was only able to ambulate for one half hour, that a knee brace was ineffective, and that he was unable to do weight-bearing exercises.  In February 2009, he reported that he was on disability and could not find a job, and that he was living with his mother.  Treatment records also indicate that he was being followed for poor pain management at that time.  In March 2009, LS, MD indicated that the Veteran was still unable to work due to his right knee disability.  The record also reflects that the Veteran's primary care physician opined that the Veteran had been unable to work since June 2007 due to his right knee disability, and in September 2009, he was found by the Social Security Administration to be disabled since May 1, 2006, due in part to his right knee disability.

Accordingly, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an extension of a total disability evaluation for convalescence from October 1, 2008 through April 27, 2009.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim for extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 beyond October 1, 2008.



ORDER

An extension of a temporary total evaluation rating is granted from October 1, 2008, to April 27, 2009.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


